            Case 8:19-cv-00693-CBD Document 1 Filed 03/05/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff                    )
                                          )                Civil Action No. 8:19-CV-00693
      v.                                  )
                                          )
ROBIN ROOMI,                              )
13107 Elsdale Ct., Apt. 202               )
Rockville, MD 20851                       )
                                          )
             Defendant.                   )
__________________________________________)


                    COMPLAINT FOR PERMANENT INJUNCTION

Plaintiff, United States of America, by its undersigned attorneys, alleges:

       1.      This Court has jurisdiction over this action under 18 U.S.C. § 1345 and 28

U.S.C. §§ 1331 and 1345.

       2.      This Court has venue in this matter pursuant to 28 U.S.C. § 1391(b) and (c).

                                 NATURE OF THE CLAIM

       3.      Plaintiff, United States of America, seeks injunctive relief against the

defendant, Robin Roomi, for assisting and facilitating a predatory wire fraud scheme that

primarily victimizes senior citizens of the United States. Starting as early as July 2017 and

continuing to the present, the scheme has operated by having telemarketers in India pose as

purported computer technicians to fraudulently induce U.S. consumers to pay for phony or

otherwise misrepresented technical-support services related to computers.
            Case 8:19-cv-00693-CBD Document 1 Filed 03/05/19 Page 2 of 5



                                        DEFENDANT

       4.      Defendant is a resident of Rockville, Maryland. Defendant transacts or has

transacted business with consumers across the United States, including in Maryland. On

information and belief, Defendant knowingly has used bank accounts to facilitate a

fraudulent technical-support scheme.

                             THE FRAUD INJUNCTION ACT

       5.      Title 18, United States Code, Section 1345 provides that if a person is

“violating or about to violate” statutes prohibiting mail and wire fraud, among others, “the

Attorney General may commence a civil action in any Federal court to enjoin such

violation.” It continues by stating that the Court “shall proceed as soon as practicable to the

hearing and determination of such an action, and may … enter such a restraining order or

prohibition, or take such other action, as is warranted to prevent a continuing and

substantial injury to the United States or to any person or class of persons for whose

protection the action is brought.” Congress intended Section 1345 to put a “speedy end” to

“fraudulent acts or practices.” S. Rep. No. 98-225, at 401-02 (1984), reprinted in 1984

U.S.C.C.A.N. 3182, 3539-40. See also Stop the Bleading: Using Civil Injunctions under 18

U.S.C. § 1345 to Stop Fraud, DOJ Journal of Federal Law and Practice, December 2018, p.

29.

                                            FACTS

       6.      Since at least as early as July 2017, Defendant has assisted and facilitated a

technical-support scheme by accepting consumer payments and forwarding proceeds to

perpetrators of the scheme. The scheme operates under the name Advanced Software

Design Web Solutions or ASD.


                                               2
            Case 8:19-cv-00693-CBD Document 1 Filed 03/05/19 Page 3 of 5



       7.       Telemarketers in India working for the scheme contact consumers either by

calling them or by using pop-up computer advertisements disguised as security alerts to

direct the consumers to immediately call a telephone number, which the telemarketers

answer.

       8.       Regardless of the initial method of contacting a consumer, the scheme

proceeds similarly once a telemarketer working for the scheme has the consumer on the

phone. Emphasizing the need for immediate action and often claiming to work for or be

affiliated with well-known technology companies, the telemarketer falsely claims that the

consumer’s computer is at risk and that the telemarketer can assist the consumer but first

needs remote access to the consumer’s computer. Once remotely connected, the

telemarketer purports to confirm the existence of a serious computer virus or other threat to

the consumer’s computer, sometimes claiming that a hacker will soon be able to access the

consumer’s personal information, including financial account numbers, social security

numbers, and passwords. Imparting a sense of urgency, the telemarketer then claims that he

will install expensive and high-quality network security software to resolve the threat in

exchange for a substantial sum of money.

       9.       Since at least July 2017, consumers have been victimized by the fraudulent

technical-support scheme facilitated by Defendant. Defendant plays a critical role in

accepting fraudulently induced payments initiated by the telemarketers. Defendant deposits

the payments and then forwards the funds received from consumers to the scheme

perpetrators.




                                               3
         Case 8:19-cv-00693-CBD Document 1 Filed 03/05/19 Page 4 of 5



       10.    Upon information and belief, the United States alleges that Defendant has

knowledge that his conduct facilitates a fraudulent scheme involving the purported offer of

technical-support services in exchange for consumer payments.

       11.    Consumers suffer financial losses from the wire fraud scheme facilitated by

Defendant. Consumers victimized by the scheme reside throughout the United States.

       12.    The scheme disproportionately affects elderly consumers.

       13.    Absent injunctive relief by this Court, Defendant’s conduct will continue to

cause injury to consumers.

                                          COUNT I

       14.    Paragraphs 1-13 are incorporated by reference and realleged herein.

       15.    By reason of the conduct described herein, Defendant violated, is violating,

and is about to violate 18 U.S.C. § 1343 by executing a scheme and artifice to defraud for

obtaining money or property by means of false or fraudulent representations with the intent

to defraud, and, in so doing, using interstate or foreign wire communications.

       16.    Upon a showing that Defendant is committing or about to commit wire fraud,

the United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction

restraining all future fraudulent conduct and any other action that this Court deems just to

prevent a continuing and substantial injury to consumers.

       17.    As a result of the foregoing, the Court should enjoin Defendant’s conduct

under 18 U.S.C. § 1345.

                                  RELIEF REQUESTED

       Plaintiff, United States of America, requests of the Court the following relief:




                                               4
             Case 8:19-cv-00693-CBD Document 1 Filed 03/05/19 Page 5 of 5



       I.       That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

ordering that Defendant is restrained from engaging, participating, or assisting in any

technical-support business or money transmitting business, and

       II.      That the Court order such other and further relief as the Court shall deem just

and proper.

DATED:          March 4, 2019

                                                    Respectfully Submitted,

                                                    ROBERT K. HUR
                                                    UNITED STATES ATTORNEY

                                                    THOMAS CORCORAN
                                                    Assistant United States Attorney
                                                    36 S. Charles Street, 4th Floor
                                                    Baltimore, Maryland 21201
                                                    Tel.: 410-209-4800

                                                    GUSTAV W. EYLER
                                                    Acting Director
                                                    Consumer Protection Branch

                                                    /s/_Richard Goldberg_______________
                                                    RICHARD GOLDBERG
                                                    Senior Counsel for Complex Litigation
                                                    Consumer Protection Branch
                                                    United States Department of Justice
                                                    P.O. Box 386
                                                    Washington, DC 20044
                                                    Tel.: 202.307-2532
                                                    Fax: 202.514.8742
                                                    Email: richard.goldberg@usdoj.gov

                                                    Counsel for United States of America




                                               5
